Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 1 of 22 PageID 147




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


LIGIA COLCERIU, and those
similarly situated,

Plaintiffs,
                                                CASE NO: 8:20-cv-1425-T-35AAS
v.

JAMIE BARBARY and
ENGELHARDT & CO. LLC,

Defendants.


                      RESPONSE TO MOTION TO DISMISS

                                Introductory statement

       While perpetuating a scam, the Defendants believed they found the

philosopher’s stone. In other words, they found something they could use to transform

worthless dust into gold. At least this what they are alleging in their Motion to Dismiss,

(“MTD”) [ECF#24] that while making millions of dollars from their illegal lotteries,

there is really no value lost by the participants. Well, as the alchemists all found out,

making something from nothing is nothing short of utopic.

       While conflating the two completely different concepts of Instagram Posts with

Instagram Profiles, the Defendants stress the apparent banality of the process of

“clicking” the “Follow” button. But a “click” is not just the function of depressing the

mouse button or a tapping a screen, it is much more than that: products are purchased



                                            1
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 2 of 22 PageID 148




with a “click,” fortunes are made and transferred with a “click,” legally binding

documents are filed in court with a “click.” Arguably, virtually everything in the

modern world can be done with only a “click.”

       What matters is the not the time and effort expended behind the physical

process of a “click.” What is far more important is the process by which a person

makes the decision to “click” and the results of that “click”1. The Plaintiff stated that

she was supposed to follow at least 62 unrelated profiles (Complaint ¶54), which

means that she was supposed to allow at least 62 strangers to invade her social media

stream (Complaint ¶22). Considering that an average Instagram profile provides at

least one update daily, we are looking at allegedly 62 “clicks” generating hundreds and

thousands of posts in the Plaintiff’s feed over the course of just a few weeks.

       Personal social networking is a window to the world. As very well stated by the

FTC2, social networking “enables people to stay up to date and share personal content

with friends and family, and is an integral part of the daily lives of millions of

Americans.” Therefore, “personal social networking gives people a personalized social

space in which they can share content with their personal connections.” Id.

       The question is: why would a person agree to such an invasion of her


1
  Defendants wrongly represent in their motion that Plaintiff “joined the contest by “clicking”
on a bunch of Instagram posts.” (MTD ¶2) [emphasis added]. In fact, the named Plaintiff
represented that she had to follow a number of Instagram profiles (Complaint ¶22). The
Complaint explains what the difference between a post and a profile (Complaint ¶5 - ¶12).
[emphasis added]
2
 Complaint in Federal Trade Commission v. Facebook Inc., Case No. 1:20-cv-03590-CRC, U.S
District Court, District of Columbia.


                                              2
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 3 of 22 PageID 149




personalized social space, allowing 62 strangers share their unrelated pictures and

stories in her Instagram feed? The answer is simple: for a chance to win $9,000.00.

       The value of the lottery prize was not chosen randomly or based on some

external factor; it was chosen carefully by the Defendant Barbary because that is the

minimum amount of money for which people would agree to invest the time to follow

all the micro-influencers and become subject to such an invasion of their private

Instagram account. In fact, Barbary started with smaller prizes, but quickly realized

that the value of the prize has to be significant enough to induce Instagram users to

participate in her illegal lotteries. In the end, like Alexander Hamilton said describing

a lottery: “Every body, almost, can and will be willing to hazard a trifling sum for the

chance of a considerable gain.3”

       Barbary is not organizing free “contests” (as the MTD erroneously suggests

repeatedly), but rather lotteries a/k/a “giveaways” which are not free (the word “free”

also appears multiple times in MTD) and, more importantly, are not legal.

       The MTD also, somehow, conflates influencers (defined in Complaint ¶40),

that are paid by Barbary (not by Engelhart Co. Ltd.) to advertise her illegal lotteries,

with micro-influencers (defined in Complaint ¶48) that are paying Barbary for an

increased number of “followers.” [emphasis added]. This is important because, on



3
   “Idea Concerning a Lottery, [January 1793],” Founders Online, National Archives,
https://founders.archives.gov/documents/Hamilton/01-13-02-0291. [Original source: The Papers
of Alexander Hamilton, vol. 13, November 1792 – February 1793, ed. Harold C. Syrett. New York:
Columbia University Press, 1967, pp. 518–521.]




                                              3
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 4 of 22 PageID 150




social media, the number of “followers” and “likes” on someone’s page is indicative

of its popularity. Ebersole v. Kline-Perry, 1:12cv26 (JCC/TRJ), at *13 (E.D. Va. Aug.

29, 2012). By artificially increasing their numbers of “followers”, the micro-influencers

aim to earn more money from misleading advertisers by artificially inflating the most

measurable metric by which a page’s popularity can be gauged.

       But nowhere on Instagram is the money transfer between the Defendants,

influencers, and micro-influencers properly disclosed. Barbary does not mention that

she is paid by the micro-influencers and the influencers are not disclosing being paid

by Barbary. It took careful investigative work on behalf of the Plaintiff to discover the

flow of money, and the Complaint pleads with particularity when, where, how and by

whom the scheme is perpetrated and perpetuated.

                                      Legal Argument

       Pursuant to Federal Rule of Civil Procedure 8(a), the Plaintiffs are required only

to give a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ.P. (8)(a)(2).

       When considering a Motion to Dismiss, the “plaintiff's allegations must be

accepted as true and viewed in the light most favorable to the plaintiff.” In re Se.

Banking Corp., 855 F. Supp. 353, 358 (S.D. Fla. 1994). Under this standard, for a

Motion to Dismiss, “the movant sustains a very high burden.” Id. (citing Jackam v.

Hospital Corporation of America Mideast, Ltd., 800 F.2d 1577, 1579 (11th Cir.1986).

Indeed, motions to dismiss are viewed with disfavor and are rarely granted. See Brooks

v. Blue Cross & Blue Shield of Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997); Wood

                                           4
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 5 of 22 PageID 151




v. Cellco P'ship, 8:06CV687 T27TBM, 2007 WL 917300 (M.D. Fla. 2007).

       In our case the “shotgun” MTD does not raise sufficient and appropriate legal

challenges to the sufficiency of the Complaint and therefore should be denied.

       In the event that the Court grants any part of the Defendants’ Motion to

Dismiss, the Plaintiff respectfully requests that the Court do so without prejudice, and

that the Plaintiff have an opportunity to re-plead. See Fed. R. Civ. P. 15(a)(2) (“The

court should freely give leave [to amend a pleading] when justice so requires.”).

Amendment in this case would not be futile, and Defendants have not and could not

point to any other basis on which to deny the Plaintiffs the right to re-plead. “A plaintiff

ordinarily should get one opportunity to amend his complaint before dismissal with

prejudice.” Emrit v. Sec'y, United States Dep't of Educ., No. 20-11429, 2020 U.S. App.

LEXIS 31797, at *1 (11th Cir. Oct. 7, 2020).

                                  Defendant Jamie Barbary

       Contrary to the speculations in the MTD, the Complaint doesn’t assert at any

point that any of the allegations are brought against Barbary in her quality of a

principal of Engelhardt & Co. Ltd. (“Company”), or that the Plaintiff intends to pierce

the corporate veil. Barbary acted in her personal capacity while perpetrating the

scheme and organizing the illegal lotteries. (Complaint ¶38). In fact, the Complaint

uses Barbary’s name no less than 27 times while JB Social (Jamie Barbary Social) is her

Instagram handle and a nickname for her own online presence. Id.

       In fact, the Complaint alleges that both Barbary and the Company are, at times,

engaged in this practice alongside each other: “At the same time Barbary, and later the

                                             5
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 6 of 22 PageID 152




Company, started selling followers...” (Complaint ¶51). The Complaint is also clear in

alleging that Barbary (aside from the Company) is transacting business in Florida over

the internet and actively soliciting business in Florida. (Complaint ¶26).

      In the end, “[o]ne who is sued in h[er] personal capacity, whether […], an

officer or agent of a corporation, may not escape personal liability […] by hiding

behind the corporate veil even in those situations where the corporation might also be

a proper party to the action.” Chemtall Inc. v. Citi-Chem, Inc., 992 F. Supp. 1390, 1392

(S.D. Ga. 1998).

      The Complaint is sufficient in pleading each count again each of the defendants,

including against Jamie Barbary personally.

                           Plaintiffs Have Art. III Standing

      The Eleventh Circuit held in Saladin v. City of Milledgeville, 812 F.2d 687, 691

(11th Cir. 1987) that standing “can be predicated on non-economic injury, so long as

it is a direct, personal injury,” citing Valley Forge College v. Americans United, 454 U.S.

464, 482 (1982) and School District of Abington Township v. Schempp, 374 U.S. 203, 224 n.

9, 83 S.Ct. 1560, 1572 n. 9, 10 L.Ed.2d 844 (1963).

      The Defendants treat Article III standing as an injury in fact requirement, which

is not the law in this Circuit. “They may overlap but are not synonymous.” In re Brinker

Data Incident Litig., No. 3:18-cv-686-J-32MCR, at *21 (M.D. Fla. Jan. 27, 2020).

      The Defendants cannot rely on the cases they cite in support of their standing

defense as those cases involve one single unsolicited message, Salcedo v. Hanna, 936




                                            6
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 7 of 22 PageID 153




F.3d 1162, 1172 (11th Cir. 2019), one unsolicited voicemail, Gregorian v. FCS US LLC,

Case No. 19-150265, 2020 WL 7238392, at *2 (11th Cir. Dec 9, 2020), three messages,

Fenwick v. Orthopedic Specialty Institute, PLLC, Case No. 0:19-cv-62290-Ruiz/Strauss,

2020 WL 913321, at *4 (S.D. Fla. Feb. 4, 2020) (Strauss, M.J.), or five text messages,

Eldridge v. Pet Supermarket Inc., 446 F. Supp. 3d 1063 (S.D. Fla. 2020), that

inconvenienced the receivers. In Salcedo, for example, the Court stated that one text

message represented an alleged harm that is “isolated, momentary and ephemeral,”

Salcedo, 936 F.3d at 1171, and compared such action with receiving an “unwanted

postcard” or “having a flyer waived in one’s face.” Id.

      In our case we are taking about following 62 (sixty-two) Instagram profiles

(Complaint ¶¶51, 54) most of them sending at least one daily update. The Plaintiff

claims that her Instagram account was “invaded by strangers” as a result of receiving

so many unrelated updates. (Complaint ¶52). In this case, we are taking about filling

up one’s mailbox with at least 62 unwanted postcards, flyers and newspapers every

day or having tens or hundreds of flyers waived in one’s face every time the person

goes for a walk.

      Everything more than an “ephemeral” harm gives rise to standing in the

Eleventh Circuit. For example, even the "[t]ime spent safely disposing of or keeping

the untruncated receipt is, […] a small injury, […] it is enough for standing purposes."

Gross v. Concorde, Inc., No. 8:18-cv-01755-T-02CPT, at *9 (M.D. Fla. Jan. 29, 2019),

quoting Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200 (11th Cir.2018).




                                           7
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 8 of 22 PageID 154




       In fact, other cases show that the nature of the harm does not have to be

significant in order to confer standing. For example, “sending of one fax and resulting

occupation of the recipient's telephone line and fax machine” was enough to confrere

a plaintiff standing, regardless of the fact that “the fax was actually printed or

read.” Palm Beach Golf Center-Boca, Inc. v. Sarris, 781 F.3d 1245, 1250 (11th Cir. 2015).

[emphasis added]. The Supreme Court recognized that a small injury, “an identifiable

trifle,” is sufficient to confer standing. United States v. Students Challenging Regulatory

Agency Procedures (SCRAP), 412 U.S. 669, 689 n. 14, 93 S.Ct. 2405, 2417 n. 14, 37

L.Ed.2d 254 (1973):

              “The basic idea that comes out in numerous cases is that an
              identifiable trifle is enough for standing to fight out a
              question of principle; the trifle is the basis for standing and
              the principle supplies the motivation.”

United States v. Scrap, 412 U.S. 669, 690 n.14 (1973)4

       The essence of an Article III standing question is whether the plaintiff has

alleged such a personal stake in the outcome of the controversy as to assure that

“concrete adverseness which sharpens the presentation of issues upon which the court

so largely depends for the illumination of difficult constitutional questions[.]” Baker v.

Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703 7 L.Ed.2d 663 (1962). citing Saladin v. City

of Milledgeville, 812 F.2d 687, 690 (11th Cir. 1987); Harris v. McRae, 448 U.S. 297, 320




       4
        The Eleventh Circuit applied this case in Common Cause/Georgia v. Billups, 554 F.3d
1340, 1351 (11th Cir. 2009).



                                            8
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 9 of 22 PageID 155




(1981).

       Here, the named Plaintiff, as well as all the other lottery participants, invested

the time to follow the 62 micro-influencers and their social media feed was instantly

invaded by hundreds of unrelated pictures, videos, “stories,” updates, and so on. This

is much more than a “trifle.” The named Plaintiff has alleged enough of a personal

stake in this action as to guarantee adverseness.

       Also, despite the harm inflicted on her as described above, the Plaintiff argues

that participating in a Florida illegal lottery gives her standing to sue. In other words,

“[t]he actual or threatened injury required by Art[icle] III may exist solely by virtue of

‘statutes creating legal rights, the invasion of which creates standing.” Palm Beach Golf

Center-Boca, Inc. v. Sarris, 781 F.3d 1245, 1251 (11th Cir. 2015) quoting Warth v. Seldin,

422 U.S. 500 (1975) (quoting Linda R. S.,410 U.S. at 617 n. 3, 93 S.Ct. at 1148 n. 3).

       What is interesting is the Defendants’ reliance on Clapper v. Amnesty Int'l USA,

568 U.S. 398, 416 (2013) (MTD pg. 9, fn. 3). In that case, the plaintiffs asserted “that

they suffer present costs and burdens that are based on a fear of surveillance,” Clapper

v. Amnesty Int'l USA, Id. at 416. [emphasis added]. That case is so far away from what

the present case sands for. In our case, the damage is real; there is not a fear that 62

strangers will invade Plaintiff’s Instagram feed, there is not a fear that Plaintiff may

need to participate in a lottery, there is not a fear that Barbary is going to perpetuate a

scam where the Defendants, influencers and micro-influencers will alike defy the law,

and any written and unwritten rules; these are the actual facts, these fears came to pass




                                            9
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 10 of 22 PageID 156




 and it happened and continues to happen as the Plaintiff properly alleged it in the

 Complaint.

                               Rule 12(b)(6) and Rule 9(b)

       To survive dismissal, under Rule 12(b)(6), a complaint must contain sufficient

 factual matter, that “accepted as true, to state a claim to relief that is plausible on its

 face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1049 (2009). Unable to

 marshal any actual facts to support their motion to dismiss under Rule 12(b)(6),

 defendants cite the law without applying it to the Complaint in this case. The factual

 allegations pled in the Complaint are real and plausible. For example, in order for the

 Plaintiff to be able to properly plead the factual elements of the scam perpetuated by

 the Defendants, the Plaintiff investigated influencers that are promoting Barbary’s

 lotteries and observed that they had a history or defying the FTC Rules (Complaint

 ¶59); the Plaintiff also investigated the flow of money and observed that Barbary is

 paying influencers (Complaint ¶59) and that she is selling followers (Complaint ¶51).

       To the extent that the Plaintiff’s claims do not sound in fraud, the proper

 pleading standard for these claims is Rule 8(a). See Kenneth F. Hackett & Assocs. Inc. v.

 GE Capital Info. Tech Solutions, Inc., 744 F. Supp. 2d 1305, 1312 n.7 (S.D. Fla. 2010).

 Under this pleading standard, the Plaintiff properly states her claims.

       Contrary to what is asserted in the MTD, Rule 9(b) does not apply to the

 Plaintiffs’ FDUTPA claim as that claim is predicated on violations of Section 5(a) of

 15 U.S.C. § 45(a), the Federal Trade Commission Act (“FTC Act”) and it is the



                                             10
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 11 of 22 PageID 157




 violation of the FTC Act that in of itself constitutes a violation of FDUTPA. JES

 Props., Inc. v. USA Equestrian, Inc., No. 8:02-cv-1585-T-24MAP, 2003 U.S. Dist. LEXIS

 20633, at *1 (M.D. Fla. Oct. 10, 2003).

        Since Rule 9(b) does not apply to claims under Section 5 of the FTC Act (FTC

 v. Student Aid Ctr., Inc., 281 F. Supp. 3d 1324, 1338 (S.D. Fla. 2016)), pleadings asserted

 under Rule 8(a) are sufficient for the purpose of FTC Act violations and therefore

 violations of FDUTPA.

        The only remaining count that the Defendants argue should conform with the

 strict requirements imposed by Rule 9(b) is the Negligent Misrepresentation count.

        In Florida, a plaintiff may establish a claim for negligent misrepresentation by

 proving “(1) [a] misrepresentation of a material fact; (2) the representor … ma[d]e the

 representation without knowledge as to its truth or falsity, or. . . under circumstances

 in which he ought to have known of its falsity; (3) the representor . . . intend[ed] that

 the misrepresentation induce another to act on it; (4) injury must result to the party

 acting in justifiable reliance on the misrepresentation.” Souran v. Travelers Ins. Co., 982

 F.2d 1497, 1503 (11th Cir. 1993) (alterations in original) (quoting Hoon v. Pate Constr.

 Co., 607 So. 2d 423, 427 (Fla. Dist. Ct. App. 1992) (per curiam)).

        In our case Barbary (1) made representations regarding her lotteries,

 encouraging people to participate in what she described as “giveaways”; (2) she knew

 or should have known that her lotteries are illegal; (3) Barbary intended that the

 Plaintiff and the other participants take part in lotteries; and (4) after justifiable reliance

 on Defendants’ statements Plaintiff suffered injuries. Therefore, the pleadings satisfy

                                               11
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 12 of 22 PageID 158




 the standard imposed by Rule 9(b) for the purpose of the negligent misrepresentation

 claim.

                                  Each count is properly pled

          “At the pleading stage, general factual allegations of injury resulting from the

 defendant’s conduct may suffice, for on a motion to dismiss we presum[e] that general

 allegations embrace those specific facts that are necessary to support the

 claim." Lujan, 504 U.S. at 561 (internal quotation marks omitted).” Gaylor v. DDR Se.

 Abernathy, LLC, Civil Action File No. 1:12-CV-4343-TWT, at *3 (N.D. Ga. Nov. 15,

 2013) citing Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992).

          Each count in the Complaint incorporate by reference all previous paragraphs

 of the Complaint as if fully re-written, while particularly alleging the specifics for each

 cause of action; therefore, the properly pled facts apply to each Count.

    A. Operation of Illegal Florida Lotteries

          The activity violating the statute, the organizing of illegal lotteries, is alleged to

 be ongoing and similar to and interrelated with Barbary’s business practices. Barbary

 and the Company are organizing illegal lotteries on an ongoing basis (Complaint ¶52),

 using the same strategy: paying influencers to advertise the lotteries, to the benefit of

 micro-influencers looking for an artificially increased number of followers. (Complaint

 ¶58).

         In the MTD, the Defendants heavily rely on Ginsberg v. Lennar Fla. Holdings, 645

 So. 2d 490, 501 (Fla. Dist. Ct. App. 1994). However, their reliance is misplaced as

 Ginsberg is dissimilar to the case at hand. In Ginsberg, the Plaintiff failed to plead the

                                                12
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 13 of 22 PageID 159




 elements of theft, or any other underlying crime, in order to access the Florida Civil

 Remedies for Criminal Practices Act, § 772.103(3), Florida Statutes. In that case, the

 court found that “the Act simply cannot apply where there has been no criminal

 activity.” Ginsberg, 645 So. 2d at 501. Here, not only does the Complaint specifically

 alleges that the lotteries are illegal (Complaint ¶¶16, 18, 23, 25, 33, 52, 63, 68), it also

 specifically alleges the violation of a criminal statute (Complaint ¶77).

        While the Defendants rely on Nat. Answers, Inc. v. Smithkline Beecham Corp., No.

 04-22646-CIV-UNGARO-BENAGES, 2005 U.S. Dist. LEXIS 54559 (S.D. Fla. Feb.

 4, 2005) for the proposition that criminal intent has to be properly asserted, that case

 is a trademark case, where the party using the trademark was doing so without

 intending to copy or otherwise confuse consumers. See also Nat. Answers, Inc. v.

 SmithKline Beecham Corp., 529 F.3d 1325 (11th Cir. 2008). In our case, Barbary is

 organizing illegal lotteries being fully aware of the implications. She is a “modern-day

 Joe Cabot,” who brings together “various unrelated criminals” for organizing illegal

 lotteries. (Complaint ¶58, fn.6).

        While not necessary to prove a claim under § 772.104, Fla. Stat., the Complaint

 pleads that Barbary and the Company are associated in fact in order to continuously

 organize illegal lotteries.

        As explained above, Jamie Barbary is sued in her personal capacity and her

 ownership stake in the Company is irrelevant for liability purposes. The Complaint

 states that she started organizing the lotteries and involved the Company at a later




                                             13
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 14 of 22 PageID 160




 stage in order to aid her in her criminal conduct. (Complaint ¶51).

        The Defendants also rely on Bambu v. E.I. Dupont De Nemours Co, 881 So. 2d

 565, 575 (Fla. Dist. Ct. App. 2004) when arguing that the statute does not impose

 liability on either of the Defendants as they cannot be considered an enterprise.

        In Bambu, unlike here, there was no claim that any person separate from the

 corporation acted in her personal capacity. In fact, in that case, the plaintiff tried to

 argue that an association takes place between the corporate entity and her litigation

 lawyers “carrying on the regular affairs of the defendant.” Bambu, 881 So. 2d at 575.

 As explained in Bambu, a person can be a separate entity from the enterprise as long

 as she conducts business in her own name. This is exactly the case here. Barberry is

 alleged to conduct business in her own name (Complaint ¶66) and associates with

 Company in order to organize the illegal lottery (Complaint ¶51).

        Also, regarding allegations of at least two incidents, the Complaint states:

 “During the course of one year, Defendant Barbary used the tools outlined in her self-

 published guide […] to more than 60,000 followers and averages nearly 1,000 likes per

 post.” (Complaint ¶36). This highlights the size of the criminal enterprise and

 highlights the fact that Defendants are organizing numerous illegal lotteries over the

 course of a year. The conduct is ongoing (Complaint ¶36), and Barbary continues, as

 of now, to organise illegal lotteries.

    A. Unjust Enrichment

        In their MTD, while requesting that the other counts of the Complaint be

 dismissed, the Defendants argue that a claim for Unjust Enrichment is barred by the

                                            14
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 15 of 22 PageID 161




 existence of the other claims. (MTD pg.16). However, both federal and Florida law,

 permit pleading in the alternative, which may result in inconsistent pleadings.

        “A party may state as many separate claims or defenses as it has, regardless of

 consistency.” Fed. R. Civ. P. 8(d)(3). See also ThunderWave, Inc. v. Carnival Corp., 954

 F. Supp. 1562 (S.D.Fla.1997). The same is true under Florida law: “A party may also

 state as many separate claims or defenses as that party has, regardless of consistency

 and whether based on legal or equitable grounds or both.” Fla. R. Civ. P. 1.110. See

 also Innovative Material Sys., Inc. v. Santa Rosa Utilities, Inc., 721 So.2d 1233 (Fla. 1st

 DCA 1998).

        The Defendants allege that Plaintiff did not confer a benefit to them. The word

 “benefit,” denotes “any form of advantage” conferred upon a party and is not limited

 to a direct pecuniary benefit. Restat. 1st of Restitution, § 1. See also Legends Collision

 Ctr., LLC v. State Farm Mut. Auto. Ins. Co., No. 6:14-cv-6006-Orl-31TBS, 2016 U.S.

 Dist. LEXIS 178129 (M.D. Fla. Apr. 29, 2016). As the Complaint properly alleges,

 the Defendants received an average of $0.40 for each micro-influencer that the Plaintiff

 followed. (Complaint ¶67).

        The Defendants also argue that the benefit conferred to them was not “direct”

 and rely on Kopel v. Kopel, 117 So. 3d 1147 (Fla. Dist. Ct. App. 2013) and Extraordinary

 Title Services, LLC v. Florida Power & Light Co., 1 So. 3d 400 (Fla. Dist. Ct. App. 2009).

 Nothing in these two cases resemble the case at hand.

      In Kopel, defendant paid a third party (his father) $2,917,200 of a $5 million loan.

 None of the plaintiffs in that case received any part of this money from the father. See.

                                             15
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 16 of 22 PageID 162




 Kopel v. Kopel, 117 So. 3d at 1152. Therefore, unlike in the case at hand, the plaintiffs

 in Kopel did not receive any benefit.

      In Extraordinary Title Services, the complaint indicated that the plaintiff had

 absolutely no relationship with the defendant and had not conferred a direct benefit

 upon the defendant. The defendant in question was an independent contractor of FPL

 (“the Group”) who did not receive any of the money paid by the plaintiff to FPL.

 “Plaintiff contracted with FPL, not Group, for electricity; Plaintiff paid FPL, not

 Group; and Group provided no services to Plaintiff.” Extraordinary Title Services, LLC

 v. Florida Power & Light Co., at 404. In both examples, the money went to a third party

 that was different than the defendants in those cases. More important, in both cases,

 the third party kept the money and did not pay the defendants.

       Here, the money flowed to the Defendants. In fact, millions of dollars unjustly

 enriched both Barbary and the Company as a direct result of the Plaintiff’s actions.

 The Plaintiff “contracted” with Barbary, and at her instruction, followed the required

 profiles that were listed on Barbary’s Instagram page. Barbary promised the Plaintiff

 that in exchange for her efforts and inconvenience she will be entered in a lottery.

 Barbary claimed to have organized the lottery that the Plaintiff did not win. As a direct

 result of Plaintiff’s actions, for each profile that the Plaintiff followed, Barbary

 “received direct cash or other benefits” (Complaint ¶55). It is the Defendants that are

 directly cashing in on the benefit of the Plaintiff’s actions and the benefit conferred by

 the Plaintiff to the Defendants is direct and significant. (Complaint at ¶¶56, 67). Also,

 the Plaintiff’s injuries are not “remote,” but directly related to Defendant’s’ conduct.

                                            16
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 17 of 22 PageID 163




    B. Violations of Florida's Deceptive and Unfair Trade Practices Act

       “An unfair practice is ‘one that offends established public policy and one that is

 immoral, unethical, oppressive, unscrupulous or substantially injurious to

 consumers.’” PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So. 2d 773, 777 (Fla. 2003)

 (quoting Samuels v. King Motor Co. of Ft. Lauderdale, 782 So. 2d 489, 499 (Fla. 4th DCA

 2001)).

       Pursuant to Fla. Stat. § 501.203, a per se violation of Florida's Deceptive and

 Unfair Trade Practices Act (“FDUTPA”) is established by the violation of any rule

 promulgated pursuant to the FTC Act, and by the violation of any statute, rule, or

 regulation proscribing unfair or deceptive practices. Here, the Defendants are violating

 FTC regulations and Florida law by organizing illegal lotteries and failing to disclose

 paid advertising. In determining whether an act is an unfair trade practice, “due

 consideration and great weight shall be given to the interpretations of the Federal

 Trade Commission and the federal courts relating to [§] 5(a)(1) of the Federal Trade

 Commission Act, 15 U.S.C. [§] 45(a)(1). § 501.204, Fla. Stat. (2018).” In re Brinker

 Data Incident Litig., No. 3:18-cv-686-J-32MCR, at *32 (M.D. Fla. Jan. 27, 2020).

       “Because Plaintiffs allege that [defendant] violated the FTC Act by providing

 inadequate security for customer data, they have alleged an unfair practice.” Id.

       In our case, the Plaintiff alleged that the Defendants are not disclosing being

 paid to run the lotteries and are also advising influencers not to disclose that are being

 paid. This is an alleged violation of the FTC Act and is therefore a proper pleading

 regarding an unfair practice under FDUTPA.

                                            17
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 18 of 22 PageID 164




       Defendants also argue that damages are not properly pled in the Complaint.

 However, Florida case law recognizes that damages need not be calculated with exact

 precision, damages calculations must still be based on adequate data. See Slip-N-Slide

 Records, Inc. v. TVT Records, LLC, No. 05-21113-CIV, 2007 WL 3232274, at *11-12

 (S.D. Fla. 2007) (citing Christopher Advert. Grp., Inc. v. R & B Holding Co. Inc., 883 So.

 2d 867, 871 (Fla. 3d DCA 2004)) (law does not contemplate that damages must be

 calculated with mathematical exactness); see also G.M. Brod & Co., Inc. v. U.S. Home

 Corp., 759 F.2d 1526, 1538 (11th Cir. 1985) (proof of damages may be indirect and

 based upon assumptions […] as long as the assumptions rest on adequate data).

       In fact, the risk of uncertainty in calculating damages, like it may be the case

 here, “falls on the wrongdoer.” See Slip-N-Slide Records, Inc., 2007 WL 3232274, at *36

 (citing Story Parchment Co. v. Paterson Parchment Paper Co., 282 U.S. 555, 563

 (1931)).” ME Tech. v. Brownstein, No. 20-61508-Civ-Dimitrouleas/Snow, at *11 (S.D.

 Fla. Nov. 13, 2020).

       The Complaint in this case plausibly allege a violation of the FTC rules, and it

 also plausibly alleges that the violation caused damages, therefore this count is

 properly asserted.

      Also, the Complaint allege a violation of § 849.094 Fla. Stat. “by promoting and

 conducting a lottery with total prizes in excess of five $5,000.” (Complaint ¶77).

 Statutes may be found to serve as predicates for a FDUTPA claim under §

 501.203(3)(c), Fla. Stat. in one of two ways. First, the text of a statute may expressly

 state that it is to serve as a FDUTPA predicate Parr v. Maesbury Homes, Inc., No. 6:09-

                                            18
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 19 of 22 PageID 165




 cv-1268-Orl-19GJK, 2009 U.S. Dist. LEXIS 119087, at *24 (M.D. Fla. Dec. 22, 2009).

 This is exactly the case here since the above-mentioned statute states: “A violation of

 this section or soliciting another to commit an act that violates this section, constitutes

 a deceptive and unfair trade practice actionable under the Florida Deceptive and

 Unfair Trade Practices Act. A violation of this section or soliciting another to commit

 an act that violates this section, constitutes a deceptive and unfair trade practice

 actionable under the Florida Deceptive and Unfair Trade Practices Act.” §

 849.094(11), Fla. Stat. Defendants seem to completely ignore this subsection of §

 849.094, Fla. Stat., in their MTD.

       In the alternative, “anyone aggrieved by violation of FDUTPA may bring an

 action to obtain a declaratory judgment that an act or practice violates this part”

 § 501.211 Fla. Stat. As used in this section, the term "aggrieved or adversely affected

 party" means “any person […] that will suffer an adverse effect to a protected interest.”

 Ahearn v. Mayo Clinic, 180 So. 3d 165, 173 (Fla. Dist. Ct. App. 2015).

       So, regardless of “whether an aggrieved party can recover "actual damages"

 under § 501.211(2), it may obtain injunctive relief under § 501.211(1). See Del Monte

 Fresh Produce Co. v. Dole Food Co., Inc., 136 F. Supp. 2d 1271, 1292-93 (S.D. Fla.

 2001) (finding, under prior version, that while [Plaintiff] could not recover monetary

 damages under FDUTPA, it could obtain [**9] declaratory and/or injunctive

 relief); Big Tomato v. Tasty Concepts, Inc., 972 F. Supp. 662, 664 (S.D. Fla. 1997).”

 Wyndham Vacation Resorts, Inc. v. Timeshares Direct, Inc., 123 So. 3d 1149, 1152 (Fla.

 Dist. Ct. App. 2012).

                                             19
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 20 of 22 PageID 166




        As such, even if, at the summary judgment stage, the Court concludes that

 damages are not adequate for a FDUTPA claim, the Complaint properly pleads

 enough facts to survive dismissal.

              C.      Negligent Misrepresentation

        The Defendants, again, claim that this count should be dismiss as no sufficient

 harm was inflicted to the Plaintiff. However, Florida defines damages in negligence

 cases as only “some actual harm.” Am. Optical Corp. v. Spiewak, 73 So. 3d 120, 127 (Fla.

 2011) (quoting Williams v. Davis, 974 So. 2d 1052, 1056 (Fla. 2007)” In re Brinker Data

 Incident Litig., No. 3:18-cv-686-J-32MCR, at *21 (M.D. Fla. Jan. 27, 2020).

        While addressing the issue of injury, the Defendants are relying on Prohias v.

 Pfizer, Inc., 485 F. Supp. 2d 1329 (S.D. Fla. 2007), case that applied New Jersey law.

 Since this Court has jurisdiction through diversity of citizenship, it “is bound to apply

 the substantive law of the state in which it is located.” Shapiro v. Associated Int'l Ins. Co.,

 899 F.2d 1116, 1118 (11th Cir. 1990), therefore this Court should it should apply

 Florida law to the case at hand. While arguably a persuasive precedent, Prohias has no

 direct applicability to this case. Therefore, their argument fell short of being persuasive.

                                       CONCLUSION

        For the foregoing reasons, the Defendants’ Motions to Dismiss should be

 denied in its entirety. To the extent that the Court grants dismissal of one or more

 claims, such dismissal should be without prejudice and the Plaintiffs should be given

 leave to re-plead.




                                               20
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 21 of 22 PageID 167




     Dated January 15th, 2021.

                                     Respectfully Submitted,

                                     /s/ Bogdan Enica
                                     Bogdan Enica, Esq.
                                     Attorney for the Plaintiffs
                                     66 W Flagler St. Ste.900, Miami FL 33130
                                     Phone: 786-588-4758
                                     E-mail: b.enica@fashion.law




                                      21
Case 8:20-cv-01425-MSS-AAS Document 27 Filed 01/15/21 Page 22 of 22 PageID 168




                                   CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on the 15th day of January 2021, I have caused the

 foregoing to be electronically filed with the Clerk of Court using the CM/ECF system which sends

 notification of such filing to all counsel of record.

                                                                         s/Bogdan Enica     __
                                                                         Bogdan Enica, Esq.




                                                   22
